           Case 1:20-cv-05237-AT Document 14 Filed 05/04/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

SHANTHAN CHINTALA,                         )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )   Case No. 1:20-cv-5237
                                           )
GENERAL DYNAMICS MISSION                   )
SYSTEMS, INC., d/b/a/ General              )
Dynamics OTS-(Aerospace) Inc.,             )
                                           )
               Defendant.                  )

     DEFENDANT GENERAL DYNAMICS MISSION SYSTEMS, INC.’S
            NOTICE OF SETTLEMENT IN PRINCIPLE

         Defendant, General Dynamics Mission Systems, Inc. (“General Dynamics”),

by counsel, hereby notifies the Court that Plaintiff Shanthan Chintala (“Plaintiff”)

and General Dynamics have reached an agreement in principle to settle this case.

The Parties are working diligently to memorialize the terms of their settlement

agreement and anticipate filing a stipulation of dismissal with prejudice in short

order.

         Respectfully submitted this 4th day of May, 2021.

                                        By: /s/ Edward A. Bedard
                                        Zachary A. McEntyre (Ga. Bar 653571)
                                        Edward A. Bedard (Ga. Bar 926148)
                                        KING & SPALDING LLP
                                        1180 Peachtree Street, N.E.
                                        Atlanta, Georgia 30309-3521
                                        Telephone: (404) 572-4600
Case 1:20-cv-05237-AT Document 14 Filed 05/04/21 Page 2 of 3




                           Fax: (404) 572-5100
                           zmcentyre@kslaw.com
                           ebedard@kslaw.com

                           Counsel for Defendant General
                           Dynamics Mission Systems, Inc.
         Case 1:20-cv-05237-AT Document 14 Filed 05/04/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was electronically

filed with the Clerk of Court using the CM/ECF system, which will automatically

send notification of such filing and make available the same to all counsel of record.

      This 4th day of May, 2021.

                                       /s/ Edward A. Bedard
                                       Edward A. Bedard
                                       Georgia Bar No. 926148

                                       Counsel for Defendant General
                                       Dynamics Mission Systems, Inc.
